DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 4/28/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/20, 5/21/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yayama, JP 2016046617 in view of Wong et al., US 10,677,664
Regarding claim 1,  Yayama discloses a calibration circuit comprising: a resistor load comprising a tunable resistor controlled by a control signal (Fig. 3, 6; resistors Ra1-Ra6 combination is tunable by means of switches sw1-sw6) and configured to receive a first current and establish a first voltage accordingly (Fig. 3, 6; voltage Vref); a transistor load comprising a plurality of transistors (Fig. 3-6; temperature detection unit having BJ1, BJ2, M0-M3) and configured to receive a second current and establish a second voltage accordingly (Fig. 3, 6; voltage Vptat); a comparator configured to output a logical signal in accordance with a comparison of the first voltage with the second voltage (Fig. 6; Comparator CMP); and logic unit configured to receive the logical signal and output the control signal (Fig. 6; logic to select[6:0] to turn on/off switches 1-6).
Yayama is silent in wherein the device that outputs the control signal is a finite state machine.  However, Wong discloses that a computational unit may be a logic gate of a state machine (“Computational unit 24 could be implemented as logic gates, a hardware sequencer or state machine”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Wong into Yayama for the benefit of providing a way of quickly changing the resistance values of the calibration circuit.
	
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haneda, US 20090201067 in view of Coimbra et al., US 20200173862
Regarding claim 1, Haneda discloses a calibration circuit comprising: a resistor load comprising a tunable resistor controlled by a control signal (Fig. 7a; resistors R3, R2 or R4) and configured to receive a first current and establish a first voltage accordingly (Fig. 7a; current I2, voltage at non-inverting input of Amplifier A1); a transistor load comprising a plurality of transistors (Fig. 7a; bjt Q1, mosfet M4) and configured to receive a second current and establish a second voltage accordingly (Fig. 7a; bjt q1 receives a current I1  and has voltage to inverting input of A1); a comparator configured to output a logical signal in accordance with a comparison of the first voltage with the second voltage (Fig. 7a; op-amp A1); and logic unit configured to receive the logical signal and output the control signal (Fig. 7a; FET M3 gate signal to turn on/off M3 with trimming circuit 300 Sn  signal).
Haneda is silent in wherein the logic unit receiveing the logic signal is a finite state machine.  However, Coimbra teaches wherein a finite state machine receives a signal to set a resistance value (¶[0015; “resistance ratio may be implemented by a resistor divider…which may be controlled by a finite state machine”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Coimbra into Haneda for the benefit of efficiently changing the values of the resistors in a calibration for greater accuracy of measurement.
Regarding claim 2, Haneda in view of Coimbra discloses all the limitations of claim 1.  Coimbra further discloses a temperature sensor configured to sense a temperature (¶[0015]; detection circuitry is implemented into a digital temperature sensor).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Coimbra into Haneda for the benefit of performing accurate temperature measurements. 
Regarding claim 3, Haneda as modified discloses the calibration circuit of claim 2.  Coimbra teaches wherein a ratio between a first current and the second current is set in accordance with the temperature (Fig. 1, 6 and 8; trim control 802 sets a value of resistance based on temperature, which affects the current in the node). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Coimbra into Haneda for the benefit of providing a more accurate temperature measurement.  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868